DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020, 06/02/2021, 06/07/2021, and 11/19/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US PgPub No. 2017/0351900). 
Regarding claim 1, LEE teaches an image processing apparatus (figures 4 - 6) comprising: at least one processor or circuit configured to execute a plurality of tasks (figure 4 item 400 or figure 5 item 500 or figure 7 item 700) including: a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 - 0329; a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and an acquiring task 

Regarding claim 2, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to set a permissible value of the tilt correction amount depending on the information on the object, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value (figure 21 also paragraphs 0324 - 0329; wherein the correction task is configured to set a permissible value of the tilt correction amount depending on the information on the object, and performs the tilt correction using the tilt correction amount equal to or smaller than the permissible value).

Regarding claim 3, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object includes type of the object (figure 21 also paragraphs 0324 – 0329; face wherein the information on the object includes type of the object).

claim 4, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object includes at least one of a person, a close-up face, an architectural structure, a vertically extending object, a horizontally extending object, and an aerial photograph (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; face wherein the information on the object includes at least one of a person, a close-up face, an architectural structure, a vertically extending object, a horizontally extending object, and an aerial photograph).

Regarding claim 5, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object is a size of the object in an image capturing area, and wherein the correction task is configured to set, as the permissible value, a first permissible value when the size of the object is smaller than a predetermined value, and a second permissible value smaller than the first permissible value when the size of the object is larger than the predetermined value (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; face wherein the information on the object is a size of the object in an image capturing area, and wherein the correction task is configured to set, as the permissible value, a first permissible value when the size of the object is smaller than a predetermined value, and a second permissible value smaller than the first permissible value when the size of the object is larger than the predetermined value).

Regarding claim 6, as mentioned above in the discussion of claim 5, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction 

Regarding claim 7, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the information on the object is a position of the object in an image capturing area, and wherein the correction task is configured to set the permissible value such that the object is not out of a tilt-corrected image (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; wherein the information on the object is a position of the object in an image capturing area, and wherein the correction task is configured to set the permissible value such that the object is not out of a tilt-corrected image).

Regarding claim 8, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to correct a tilt with respect to a reference value, and to change the reference value depending on a posture of the image capturing apparatus (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; wherein the correction task is configured to correct a tilt with respect to a reference value, and to change the reference value depending on a posture of the image capturing apparatus).

Regarding claim 9, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to set a permissible value of the tilt correction amount depending on information on a shake of the image capturing apparatus, and to perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value set depending on the information on the shake (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; wherein the correction task is configured to set a permissible value of the tilt correction amount depending on information on a shake of the image capturing apparatus, and to perform the tilt correction using the tilt correction amount equal to or smaller than the permissible value set depending on the information on the shake).

Regarding claim 10, as mentioned above in the discussion of claim 9, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to set the tilt correction amount depending on a result of comparison between an enlargement amount of a clipping area of the image data in the tilt correction and a permissible value of the enlargement amount, the permissible value being set depending on the information on the shake of the image capturing apparatus (figure 21 also paragraphs 0120 – 0125 and 0324 – 0329; wherein the correction task is configured to set the tilt correction amount depending on a result of comparison between an enlargement amount of a clipping area of the image data in the tilt correction and a permissible value of the enlargement amount, the permissible value being set depending on the information on the shake of the image capturing apparatus).

Regarding claim 11, as mentioned above in the discussion of claim 1, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the correction task is configured to perform learning of the tilt correction amount and the information on the object, and to set, using information acquired by the learning, the tilt correction amount to be used in next or subsequent image capturing (figure 21 also paragraphs 0120 – 0125, 0300, 0324 – 0329, 0369, and 0417 - 0418; wherein the correction task is configured to perform learning of the tilt correction amount and the information on the object, and to set, using information acquired by the learning, the tilt correction amount to be used in next or subsequent image capturing).

Regarding claim 12, LEE teaches an image capturing apparatus (figures 4 - 6) comprising: an image processing apparatus (figures 4 – 5; image processing apparatus); and an image sensor configured to capture an object image (paragraph 0152), wherein the image processing apparatus comprises at least one processor or circuit configured to execute a plurality of tasks (figure 4 item 400 or figure 5 item 500 or figure 7 item 700) including: a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 - 0329; a correction task configured to perform, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and an acquiring task configured to acquire information on an object included in the image data, wherein the correction task is configured to set a tilt correction amount in the tilt 

Regarding claim 13, as mentioned above in the discussion of claim 12, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches wherein the plurality of tasks further includes a controlling task configured to automatically perform an image capturing process without a user's instruction (figure 21 also paragraphs 0120 – 0125, 0300, 0324 – 0329, 0369, and 0417 - 0418; wherein the plurality of tasks further includes a controlling task configured to automatically perform an image capturing process without a user's instruction).

Regarding claim 14, as mentioned above in the discussion of claim 12, LEE teaches all of the limitations of the parent claim.  Additionally, LEE teaches a communication unit configured to communicate with an external apparatus, wherein the control task is configured to perform the image capturing process in response to an image capturing instruction transmitted from the external apparatus receiving a user's operation (abstract, and paragraph 0058 also figures 1 and 4 - 5; communication device wherein the control task is configured to perform the image capturing process in response to an image capturing instruction transmitted from the external apparatus receiving a user's operation).

Regarding claim 15, LEE teaches an image processing method (figures 12, 14, and 26 - 27) comprising the steps of performing, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 - 0329; using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and acquiring information on an object included in the image data, wherein the method sets a tilt correction amount in the tilt correction depending on the information on the object (figure 21 also paragraphs 0324 - 0329; acquiring information on an object included in the image data, wherein the method sets a tilt correction amount in the tilt correction depending on the information on the object).

Regarding claim 16, LEE teaches a non-transitory computer-readable storage medium for storing a computer program to cause a computer to execute a process (paragraphs 0050, 0061, 0081, 0111, 0141, 0182) comprising the steps of performing, using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus (figure 21 also paragraphs 0324 - 0329; using information on a tilt of an image capturing apparatus around an optical axis, tilt correction on image data generated by the image capturing apparatus); and acquiring information on an object included in the image data, wherein the process sets a tilt correction amount in the tilt correction depending on the information on the object (figure 21 also paragraphs 0324 - 0329; acquiring information on an object .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shintani (US patent No. 10,440,309) teaches an image reorientation device.
Thorn (US patent No. 8,244,068) teaches an image reorientation device.
Oijer (US patent No. 7,706,579) teaches an image reorientation device.
Parulski (US patent No. 5,900,909) teaches an image reorientation device.
Shintani (US PgPub No. 2016/0142669) teaches an image reorientation device.
UEDA (US PgPub No. 2013/0135487) teaches an image reorientation device.
Kim (US PgPub No. 2013/0120635) teaches an image reorientation device.
KATO (US PgPub No. 2013/0107103) teaches an image reorientation device.
Lee (US PgPub No. 2011/0128410) teaches an image reorientation device.
Lonn (US PgPub No. 2007/0296820) teaches an image reorientation device.
Kameyama (US PgPub No. 2006/0098256) teaches an image reorientation device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
01/19/2022